Citation Nr: 0518261	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  96-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for conjunctivitis, for 
accrued benefits purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for plantar warts of 
the left foot, for accrued benefits purposes.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, claimed 
as secondary to service connected sinusitis and residuals of 
submucosal resection, for accrued benefits purposes.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including anxiety and post-traumatic stress 
disorder, claimed as secondary to service connected sinusitis 
and residuals of submucosal resection, for accrued benefits 
purposes.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis, 
claimed as secondary to service connected sinusitis and 
residuals of submucosal resection, for accrued benefits 
purposes.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis, claimed 
as secondary to service connected sinusitis and residuals of 
submucosal resection, for accrued benefits purposes.

7.  Entitlement to service connection for residuals of head 
injury, for accrued benefits purposes.

8.  Entitlement to service connection for residuals of back 
injury, for accrued benefits purposes.

9.  Entitlement to service connection for bronchitis, claimed 
as secondary to service connected sinusitis and residuals of 
submucosal resection, for accrued benefits purposes.

10.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis and residuals of submucosal resection, for accrued 
benefits purposes.

11.  Entitlement to a total rating based on individual 
unemployability, for accrued benefits purposes.

12.  Entitlement to service connection for the cause of the 
veteran's death.

13.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of January 1990 and subsequent 
rating decisions of the San Diego, California, regional 
office (RO) of the Department of Veterans Affairs (VA).

This case was before the Board in February 1992, at which 
time it was remanded for further development.  The veteran's 
appeal was returned to the Board in December 1993 with the 
addition of several issues.  All of the issues were again 
remanded for more development.

Subsequent to the December 1993 remand, the veteran died in 
February 1994 before a final decision was reached in his 
claims.  The appellant submitted written notification of the 
veteran's death in March 1994.  She requested that the 
veteran's appeal of his claims for service connection 
continue.  After receipt of a May 1994 letter from the RO, 
the appellant submitted a VA Form 21-534, Application For 
Dependency and Indemnity Compensation Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable).

The August 1995 rating decision which gives rise to the 
current appeal for accrued benefits limited its consideration 
of entitlement to accrued benefits to four issues of service 
connection.  The additional issues contained in the December 
1993 remand were not addressed.  

In an October 1998 remand, the Board directed the RO to 
adjudicate the additional issues contained in the December 
1993 remand.  Subsequently, a September 2004 rating action 
included the issues as shown on the first page of this 
document.  The Board will now proceed to a consideration of 
those issues.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  In April 1954, the RO denied entitlement to service 
connection for conjunctivitis, and the veteran did not appeal 
this decision.

3.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for conjunctivitis, has not 
been submitted since the final April 1954 rating decision.

4.  In January 1947, the RO denied entitlement to service 
connection for plantar warts, left foot, and the veteran did 
not appeal this decision.

5.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for plantar warts, left 
foot, has not been submitted since the final January 1947 
rating decision.

6.  In October 1981, the RO denied entitlement to service 
connection for headaches, and the veteran did not appeal this 
decision.

7.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for headaches, has not been 
submitted since the final October 1981 rating decision.

8.  A final Board decision dated in August 1985 denied 
entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.

9.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder, has not 
been submitted since the final August 1985 Board decision.

10.  A final Board decision dated in December 1988 denied 
entitlement to service connection for an allergic rhinitis.

11.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for an allergic rhinitis, 
has not been submitted since the final December 1988 Board 
decision.

12.  In October 1986, the RO denied entitlement to service 
connection for arthritis, and the veteran did not appeal this 
decision.

13.  New and material evidence, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for arthritis, has not been 
submitted since the final October 1986 rating decision.

14.  The veteran was not treated for bronchitis, a head 
injury, or a back injury during service; medical evidence of 
record at the time of the veteran's death does not establish 
that the veteran had a chronic residuals of a head or back 
injury related to his period of service, or that chronic 
bronchitis was related to his service or his service-
connected sinusitis with residuals of submucosal resection.

15.  Medical evidence of record at the time of the veteran's 
death does not demonstrate that he had active sinus 
pathology; it clearly did not demonstrate severe sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.

16.  Prior to his death, the veteran's service-connected 
sinusitis with residuals of submucosal resection, in and of 
itself, did not preclude him from substantially gainful 
employment.

17.  The Certificate of Death lists the immediate cause of 
the veteran's death as congestive heart failure due to 
dilated cardiomyopathy.  "Other significant condition 
contributing to death but not resulting in the underlying 
cause" was noted as bilateral pneumonia.  

18.  The medical evidence does not show that the veteran's 
service-connected sinusitis with residuals of submucosal 
resection contributed substantially or materially to the 
veteran's death.

19.  There is no evidence of heart failure, pneumonia, or 
cardiovascular disease during service or within one year 
after discharge from service, and the preponderance of the 
medical evidence is against a finding that the veteran's 
death is related to his active military service.




CONCLUSIONS OF LAW

1.  The April 1954 rating decision that denied service 
connection for conjunctivitis is final.  38 U.S.C. § 709 
(1952); Veterans Regulation No. 2(a), Part II, Par. III; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).

2.  Evidence submitted since the April 1954 rating decision 
is not new and material, and the claim of entitlement to 
service connection for conjunctivitis, for accrued benefits 
purposes, is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1993).

3.  The January 1947 rating decision that denied service 
connection for plantar warts, left foot, is final.  See 38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  Evidence submitted since the January 1947 rating decision 
is not new and material, and the claim of entitlement to 
service connection for plantar warts, left foot, for accrued 
benefits purposes, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1993).

5.  The October 1981 rating decision that denied service 
connection for headaches is final.  See 38 U.S.C. § 4005 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

6.  Evidence submitted since the October 1981 rating decision 
is not new and material, and the claim of entitlement to 
service connection for headaches, for accrued benefits 
purposes, is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1993).

7.  The August 1985 Board decision that denied service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder, is final.  38 U.S.C. § 4004 
(1982); 38 C.F.R. § 19.104 (1985); currently 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

8.  Evidence submitted since the August 1985 Board decision 
is not new and material, and the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder, for accrued 
benefits purposes, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1993).

9.  The December 1988 Board decision that denied service 
connection for allergic rhinitis is final 38 U.S.C. § 4004 
(1982); 38 C.F.R. § 19.104 (1988); currently 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

10.  Evidence submitted since the December 1988 Board 
decision is not new and material, and the claim of 
entitlement to service connection for an allergic rhinitis, 
for accrued benefits purposes, is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1993).

11.  The October 1986 rating decision that denied service 
connection for arthritis is final.  38 U.S.C. § 4005 (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

12.  Evidence submitted since the October 1986 rating 
decision is not new and material, and the claim of 
entitlement to service connection for arthritis, for accrued 
benefits purposes, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1993).

13.  The criteria for entitlement to service connection for 
residuals of head injury, for accrued benefits purposes, are 
not met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.1000 (2004).

14.  The criteria for entitlement to service connection for 
residuals of back injury, for accrued benefits purposes, are 
not met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.1000 (2004).

15.  The criteria for entitlement to service connection for 
bronchitis, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.1000 (2004).

16.  The criteria for an increased evaluation for sinusitis 
with residuals of submucosal resection, for purposes of 
accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5121 
(West 1991 & 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.97, 
Diagnostic Codes 6502, 6514 (1993).

17.  The criteria for entitlement to total rating based on 
individual unemployability for accrued benefits purposes have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.1000, 4.16, 4.19 (2004).

18.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).

19.  The claim for dependent's educational assistance under 
38 U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in February 2003 and September 2004, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help her get the 
evidence necessary to substantiate her claims for service 
connection for cause of the veteran's death and for Chapter 
35 education benefits, but that she must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The May 2004 supplemental statement of the case (SSOC) and 
the September 2004 VCAA letter notified the appellant of the 
relevant laws and regulations pertinent to her claims, and 
essentially advised her of the evidence necessary to 
substantiate her claims.  The VCAA letter and the SSOC 
notified the appellant of her and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  

Relevant private medical and VA outpatient records have been 
obtained.  The appellant has not indicated that she has any 
additional evidence to submit.  

The Board notes that in March 2003, the RO sent the appellant 
a letter requesting her to sign and return VA Form 21-4142 in 
order for the RO to obtain records of the veteran's 
hospitalization at Riverside Community Hospital in January 
1994.  No response was received from the appellant, thus 
these records could not be obtained.

With regard to the appellant's claims for accrued benefits, 
the Board notes that these benefits can only be awarded on 
the basis of the evidence in the file at the veteran's date 
of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death, may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2004).

The Board notes that the Veterans Benefits Act of 2003 
amended § 5121(a) by repealing the 2-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of award for accrued benefits.  This provision, 
however, only applies to deaths occurring on or after the 
date of enactment, December 16, 2003.  See 38 U.S.C.A. § 5121 
(West Supp.2004).  

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2004).

Applications for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
2002).  The appellant in this case met this requirement by 
submitting a claim for DIC in May 1994, approximately three 
months after the veteran's death.  It is noted that a claim 
for DIC by a surviving spouse is deemed to include a claim 
for any accrued benefits.  See 38 C.F.R. § 3.152(b) (2004).

A December 1993 remand by the Board included the issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for conjunctivitis, 
plantar warts of the left foot headaches claimed as secondary 
to service connected sinusitis and residuals of submucosal 
resection, a psychiatric disorder, including anxiety and 
post-traumatic stress disorder claimed as secondary to 
service connected sinusitis and residuals of submucosal 
resection, allergic rhinitis claimed as secondary to service 
connected sinusitis and residuals of submucosal resection, 
arthritis claimed as secondary to service connected sinusitis 
and residuals of submucosal resection; entitlement to service 
connection for residuals of head injury, residuals of back 
injury, and for bronchitis claimed as secondary to service 
connected sinusitis and residuals of submucosal resection; 
entitlement to an evaluation in excess of 10 percent for 
sinusitis and residuals of submucosal resection; and 
entitlement to a total rating based on individual 
unemployability.

Thus, the veteran had claims pending at the time of his 
death.  As the appellant's claim is derivative of any benefit 
to which the veteran might have been entitled at his death, 
the Board's primary analysis must be one that considers the 
underlying claims.

New and Material Evidence Claims

At the time of the veteran's death in February 1994, VA 
regulations stated that new and material evidence meant 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1993).

Conjunctivitis

Regarding the veteran's pending claim of entitlement to 
service connection for conjunctivitis, the Board notes that 
this claim was originally denied in October 1953 and April 
1954 rating decisions, based on findings that no eye 
pathology was noted during service and that the medical 
record indicated that the veteran's current conjunctivitis 
was not related to his service connected sinusitis and 
residuals of submucosal resection.  The veteran did not 
appeal these decisions and they are final.  See 38 U.S.C. 
§ 709 (1952); Veterans Regulation No. 2(a), Part II, Par. 
III; currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

Pertinent evidence at the time of the final April 1954 rating 
decision includes the veteran's service medical records, 
which show no complaints or findings of eye pathology.  
Separation examination in July 1946 showed 20/20 vision in 
each eye, and examination showed no eye abnormalities.  A 
March 1954 VA examination noted bilateral conjunctivitis; the 
examiner stated that "eye condition in my opinion not 
related to nose and sinus condition."

Evidence submitted since the final April 1954 rating 
decision, which was in the file at the time of the veteran's 
death (or constructively in the file) includes:  a VA 
examination dated in December 1980 showing a diagnosis of 
chronic bilateral follicular conjunctivitis; VA treatment 
records dated in the 1980s showing complaints of burning of 
the eyes and conjunctivitis.  April 1985 and May 1986 
treatment records showed a diagnosis of allergic 
conjunctivitis.  

The VA records are new, as they were not previously 
considered.  These records, however, are not material because 
they do not indicate that the current diagnosis of 
conjunctivitis is related either to the veteran's period of 
service or to his service connected sinusitis and residuals 
of submucosal resection.  Thus, the evidence added to the 
record since the April 1954 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1993).  
Consequently, new and material evidence has not been received 
and the veteran's claim of entitlement to service connection 
for conjunctivitis, for accrued benefits purposes, is not 
reopened.

Plantar Warts

Regarding the veteran's pending claim of entitlement to 
service connection for plantar warts of the left foot, the 
Board notes that this claim was originally denied in a 
January 1947 rating decisions, essentially based on findings 
that no plantar wart was noted during service and that the 
medical record did not show a link between the currently 
shown plantar wart of the head of the left 5th metatarsal and 
his period of service.  The veteran did not appeal this 
decision and it is final.  See 38 U.S.C. § 709 (1946); 
Veterans Regulation No. 2(a), Part II, Par. III; currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

Pertinent evidence at the time of the final January 1947 
rating decision includes the veteran's service medical 
records, which show no complaints or findings of plantar 
warts.  Separation examination in July 1946 showed no feet 
abnormalities.  A December 1946 VA examination noted a 
plantar wart of the head of the left 5th metatarsal.

Relevant evidence submitted since the final January 1947 
rating decision, which was in the file at the time of the 
veteran's death (or constructively in the file) includes:  VA 
outpatient records showing complaints of a left foot wart in 
April 1985, a VA podiatry consultation dated in June 1986 
showing complaints of painful calluses on the bottom of the 
left foot and no other foot complaints, and a March 1987 
treatment report noting tyloma of the plantar 1st metatarsal 
on the left.  

The VA records are new, as they were not previously 
considered.  These records, however, are not material because 
they do not indicate that the veteran currently has plantar 
warts of the left foot that are related to his period of 
service.  Thus, the evidence added to the record since the 
January 1947 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (1993).  Consequently, new and 
material evidence has not been received and the veteran's 
claim of entitlement to service connection for plantar warts, 
left foot, for accrued benefits purposes, is not reopened.

Headaches

The veteran's claim for entitlement to service connection for 
headaches was originally denied in an October 1981 rating 
decision, based on findings that no chronic headache disorder 
was present, and that the veteran's complaints of headaches 
were a symptom of his service connected sinusitis and 
residuals of submucosal resection and did not represent a 
separate disorder that was secondary to his service connected 
sinusitis and residuals of submucosal resection.  The veteran 
did not appeal the decision and it is final.  See 38 U.S.C. 
§ 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).

Pertinent evidence at the time of the final October 1981 
rating decision includes the veteran's service medical 
records, which show no complaints or findings of a headache 
disorder.  A VA hospitalization record of the veteran dated 
from August 1980 to October 1980 noted complaints of 
cephalgia secondary to his service connected nasal injury.  

Evidence submitted since the final October 1981 rating 
decision, which was in the file at the time of the veteran's 
death (or constructively in the file) includes:  outpatient 
treatment records noting complaints of sinus headaches.  A 
May 1989 treatment record includes the notation:  mixed 
muscle contraction/vascular headache.  

The VA records are new, as they were not previously 
considered.  These records, however, are not material because 
they do not indicate that the veteran had a chronic headache 
disorder that was separate from but caused by his service 
connected sinusitis and residuals of submucosal resection.  
The evidence shows either that headaches were a symptom of 
the service-connected disorder, or were attributable to a 
separate cause not related to the service connected 
disability.  Thus, the evidence added to the record since the 
October 1981 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (1993).  Consequently, new and 
material evidence has not been received and the veteran's 
claim of entitlement to service connection for headaches, for 
accrued benefits purposes, is not reopened.

Psychiatric Disorder, Including Post-traumatic Stress 
Disorder

The veteran's pending claim of entitlement to service 
connection for a psychiatric disorder, including post-
traumatic stress disorder, was originally denied in a final 
August 1985 Board decision, based on findings that the 
veteran did not have a psychiatric disorder during service, 
that a neurosis was first identified many years after 
service, that there was no etiological relationship between 
the veteran's current psychiatric disorder and his service 
connected disability, and that the veteran did not have post-
traumatic stress disorder.  The Board's decision is final.  
See 38 U.S.C. § 4004 (1982); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

Pertinent evidence at the time of the final August 1985 Board 
decision includes the veteran's service medical records, 
which show no complaints or findings of psychiatric 
disability.  Separation examination in July 1946 noted no 
psychiatric pathology.  In May 1979, anxiety neurosis with 
somatic complaints was noted.  An August 1980 to October 1980 
VA hospitalization report noted anxiety depression leading to 
chronic benign pain syndrome.

Evidence submitted since the final August 1985 Board 
decision, which was in the file at the time of the veteran's 
death (or constructively in the file) includes:  VA treatment 
records dated in the 1980s and 1990s showing treatment for 
anxiety and depression.  

The VA records are new, as they were not previously 
considered.  These records, however, are not material because 
they do not indicate that the veteran's psychiatric disorder 
is related either to his period of service or to his service 
connected sinusitis and residuals of submucosal resection.  
Nor does it establish that the veteran currently has a 
diagnosis of post-traumatic stress disorder.  Thus, the 
evidence added to the record since the August 1985 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (1993).  Consequently, new and material evidence has 
not been received and the veteran's claim of entitlement to 
service connection for a psychiatric disorder, including 
post-traumatic stress disorder, for accrued benefits 
purposes, is not reopened.

Allergic Rhinitis

The veteran's pending claim of entitlement to service 
connection for allergic rhinitis, was originally denied in a 
final December 1988 Board decision, based on findings that 
the veteran did not have an allergic disorder during service, 
and that there was no etiological relationship between the 
veteran's current multiple allergies and his service 
connected disability.  The Board's decision is final.  See 38 
U.S.C. § 4004 (1982); 38 C.F.R. § 19.104 (1988); currently 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

Pertinent evidence at the time of the final December 1988 
Board decision includes the veteran's service medical 
records, which show no complaints or findings of allergies.  
He was treated on one occasion for mild rhinitis.  Separation 
examination in July 1946 noted no ear, nose and throat 
disabilities other than broken nose.  In November 1978, 
possible allergy to penicillin was suspected.  In December 
1981, allergy tests were positive for several grasses, trees, 
weds, mold, and house dust.  A January 1982 VA laryngolist's 
opinion noted that the veteran had vasomotor rhinitis with 
post nasal discharge that was related to his nasal trauma and 
subsequent surgical procedures, and that an allergic 
component may be present as well.  A private physician's 
statement dated in May 1984 stated that the veteran's service 
connected sinusitis was related to his nasal allergy because 
sinusitis was caused by the allergy and the allergy was 
aggravated by the sinusitis.  A May 1986 VA ear, nose and 
throat examination found probable allergic rhinitis.  VA 
examination in March 1988 showed allergic rhinitis.

Evidence submitted since the final December 1988 Board 
decision, which was in the file at the time of the veteran's 
death (or constructively in the file) includes:  VA treatment 
records dated in the 1980s and 1990s showing treatment for 
allergic rhinitis.  

The VA records are new, as they were not previously 
considered.  These records, however, are not material because 
they do not indicate that the veteran's allergic rhinitis is 
related either to his period of service or to his service 
connected sinusitis and residuals of submucosal resection.  
Thus, the evidence added to the record since the December 
1988 Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1993).  Consequently, new and material 
evidence has not been received and the veteran's claim of 
entitlement to service connection for allergic rhinitis, for 
accrued benefits purposes, is not reopened.


Arthritis

The veteran's claim for entitlement to service connection for 
arthritis was originally denied in an October 1986 rating 
decision, essentially based on findings that arthritis was 
not present during service or for many years following 
separation from service, and that there was no medical 
evidence that the veteran's arthritis of multiple joints were 
in any way related to his service connected sinusitis and 
residuals of submucosal resection.  The veteran did not 
appeal the decision and it is final.  See 38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

Pertinent evidence at the time of the final October 1986 
rating decision includes the veteran's service medical 
records, which show no complaints or findings of arthritis.  
Notations of degenerative joint disease and/or arthritis were 
first noted in treatment records many years following the 
veteran's separation from service.  A November 1984 treatment 
record noted degenerative joint disease of the back and neck.

Evidence submitted since the final October 1986 rating 
decision, which was in the file at the time of the veteran's 
death (or constructively in the file) includes:  a treatment 
record showing a diagnosis of acute arthritis in April 1959, 
and arthritis of the right hand in November 1960, as well as 
outpatient treatment records dated in 1990 showing 
degenerative joint disease of multiple joints.  

The VA records are new, as they were not previously 
considered.  These records, however, are not material because 
they do not indicate that the veteran had arthritis during 
service or for many years thereafter, or that the current 
arthritis of multiple joints is related to the service 
connected sinusitis and residuals of submucosal resection.  
Thus, the evidence added to the record since the October 1986 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1993).  Consequently, new and material 
evidence has not been received and the veteran's claim of 
entitlement to service connection for arthritis, for accrued 
benefits purposes, is not reopened.

Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection may also be established when aggravation of a 
veteran's non-service- connected condition is proximately due 
to or the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Head and Back Injuries, Bronchitis

Service medical records indicate that the veteran suffered a 
broken nose in Italy in November 1945.  Service connection 
for sinusitis and residuals of submucosal resection is in 
effect.  The service medical records do not note any other 
head injury, a back injury, or complaints or treatment 
related to bronchitis.  The separation examination in July 
1946 noted normal lungs, chest X-ray and musculoskeletal 
examinations.  

On VA examination in December 1946, the veteran indicated 
only that he had been struck on the nose during service.  On 
March 1954 VA examination, the veteran did not report any 
head or back injury in service.  

In medical history reported in August 1980, the veteran noted 
that he used to smoke, but quit in 1964 when he developed 
bronchitis.  Acute bronchitis was noted in October 1980.  
Chronic bronchitis was noted in January 1982.  The treatment 
notes indicate that the veteran requested an opinion linking 
his bronchitis with his nasal treatments in the 1940s and 
1950s.

In November 1982, the veteran was evaluated for complaints of 
multiple arthralgias, including back pain.  He denied any 
history of trauma.  The impression was probable fibromyalgia, 
and rule out Reiter's syndrome.  In November 1984, 
degenerative joint disease of the back and neck was noted.

On a May 1989 neurology consultation, the veteran reported a 
head injury in service when a target fell and hit him in the 
scalp area knocking him unconscious for a time.  A May 1991 
treatment record noted status post head trauma- post 
concussion syndrome.  

Service connection requires evidence of a current disability 
that is related to the veteran's active military service.  
The objective evidence of record at the time of the veteran's 
death does not show that the veteran incurred a head or back 
injury during service.  It is significant that the veteran 
did not report any head injury in service until the 1980s, 
more than four decades following his separation from service.  
As there is no objective evidence to support any such injury 
during service, and the veteran's own previous statements 
contradict his reported history, there is no basis for a 
finding that the veteran had chronic disability related to 
head injury in service.  

A chronic back disorder was first noted many years following 
service, and the objective evidence does not establish that 
it was related to any incident of the veteran's service.  

Similarly, there is no medical evidence of a link between his 
chronic bronchitis, first noted decades after his separation 
from service, and either his period of service or his service 
connected sinusitis with residuals of submucosal resection.  
Thus, service connection is not warranted for residuals of 
head injury, residuals of back injury, or bronchitis, the 
purposes of accrued benefits.

Evaluation of Service-connected Disability

A January 1947 rating decision granted service connection for 
traumatic deflection of the nasal septum.  A submucosal 
resection was performed in November 1947.  The veteran's 
service connected disability was subsequently changed to 
sinusitis with submucosal resection.  At the time of his 
death, a 10 percent evaluation had been in effect since 
January 1987.

Disability ratings are determined by the application of the 
VA's schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The veteran's service connected disability was evaluated 
under Diagnostic Codes 6502 and 6514.  Under the regulations 
in effect prior to October 1996, the veteran was in receipt 
of the maximum evaluation available under Code 6502 for 
deflection of the septum.

Under Code 6514, a 10 percent evaluation contemplated 
moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent evaluation required 
evidence of severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was appropriate for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. Part 4, Diagnostic Code 6514 
(1993).

An August 1990 treatment record showed no objective evidence 
of nasal or sinus disease.  A November 1990 VA examination 
report showed the veteran's sinuses were subjectively tender.  
The examiner noted no objective evidence of sinus disease.

Review of the record at the time of the veteran's death does 
not demonstrate that the veteran's service connected 
disability merited an evaluation of 30 percent under the 
applicable code.  The evidence showed no objective evidence 
of sinus pathology, and clearly did not demonstrate severe 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence that would be necessary for a higher 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6514 (1993).

Accordingly, the Board finds that the criteria for an 
increased evaluation for service-connected sinusitis with 
residuals of submucosal resection, for the purpose of accrued 
benefits, have not been met.

Total Rating Based on Individual Unemployability

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice- connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
cases, an extra- schedular rating may be assigned on the 
basis of a showing of unemployability alone. See 38 C.F.R. § 
4.16(b).

In this case, the veteran's 10 percent evaluation for his 
sinusitis and submucosal resection residuals at death does 
not meet the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether there existed an extra-schedular basis 
for the grant of entitlement to TDIU.  In this regard, the 
Board has considered the veteran's educational and employment 
background.  The record indicates that the veteran last 
worked in 1984 as a shipment clerk and cargo schedular at 
Norton Air Force Base.  

The Board has reviewed the medical evidence of record in this 
case, described above, but finds that this evidence does not 
support the appellant's contention that the veteran's 
service- connected sinus disability, in and of itself, was of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.

In this regard, it is eminently clear from the medical 
evidence of record, particularly the November 1990 VA 
examination report, that the veteran's only service connected 
disability was essentially asymptomatic prior to his death.

The Board concedes that the veteran may have had difficulties 
in seeking employment prior to his death.  That having been 
stated, the fact that a veteran was unemployed or had 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran was capable of performing the physical 
and mental acts required by employment, not whether he could 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Overall, the Board concludes that the preponderance of the 
evidence is against the finding that the veteran's service- 
connected sinusitis, with residuals of submucosal resection, 
in and of itself, rendered him unable to obtain or retain 
substantially gainful employment just prior to death.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim of entitlement to TDIU for accrued benefits 
purposes, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




Entitlement to Service Connection for the Cause of the 
Veteran's Death

DIC is payable to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2004).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).

The Certificate of Death indicates that the immediate cause 
of the veteran's death was congestive heart failure due to 
dilated cardiomyopathy.  Other significant condition 
contributing to death but not resulting in the underlying 
cause was bilateral pneumonia.

An autopsy was performed.  This listed multiple diagnoses, 
beginning with pneumonia, cardiomegaly, and renal failure.  

At the time of the veteran's death, he was service-connected 
for sinusitis with residuals of submucosal resection 
residuals of a pilonidal cyst, evaluated as 10 percent 
disabling.  That disability was not listed on the Certificate 
of Death or the autopsy report as the principal cause or a 
significant condition contributing to death.  The record does 
not contain any medical opinion attributing the veteran's 
cause of death to his service connected disability.

On review, the medical evidence is clearly against a finding 
that the veteran's service-connected sinusitis with residuals 
of submucosal resection contributed substantially or 
materially to his death.

Service connection for the cause of death may also be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection should have been 
established.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular disease, was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

Service medical records do not indicate treatment or 
diagnosis of any chronic pulmonary or cardiovascular 
disabilities.  On examination for separation in July 1946, 
the veteran's lungs, chest, heart, and vascular system were 
determined to be normal on clinical evaluation.  Chest x-ray 
was negative.  

The summary report of the veteran's terminal hospitalization 
notes that he was in excellent health until early 1993, when 
a private physician told him that he had possible heart 
failure.  He did well on Digoxin until December 1993 when he 
developed pneumonia and congestive heart failure.  It was 
noted that the veteran had no history of hypertension or 
coronary artery disease.

On review of the record, there is no evidence of 
cardiovascular or pulmonary disease during service or within 
one year after the veteran's discharge from service and there 
is no competent medical evidence suggesting a relationship 
between the veteran's death and his active military service.  
Thus, service connection for the cause of the veteran's death 
is not warranted.

Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2004).

In this case, the veteran was honorably discharged from 
active duty.  However, he did not have a permanent and total 
service-connected disability at the time of his death, and as 
decided above, the cause of the veteran's death was not 
service connected.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35.

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claims for 
accrued benefits, entitlement to service connection for the 
cause of the veteran's death, and eligibility for dependent's 
educational assistance, the doctrine of reasonable doubt is 
not for application. See 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


